Appellant has filed a motion for rehearing insisting that the indictment charged that he broke and entered the house *Page 477 
with the intent to steal, and as at the time he was detected he had stolen nothing, the evidence is insufficient. The evidence discloses that the kitchen door was broken in law, the door being opened and an entry made therein, his tracks being found inside the kitchen, although he was on the gallery when Mr. Granbury found him. But prior to this time appellant had been heard making a noise in the kitchen or in opening the door of the kitchen. The fact that he had not, when detected, in fact stolen anything would not entitle him to an acquittal, for when one, at night, by stealth, enters the private residence of another, with no right to do so and no legal excuse for so doing, the evidence of intent to steal may be slight and circumstantial, if there is nothing to indicate that the entry was made with any other intent. Alexander v. State, 31 Tex.Crim. Rep.; Mullens v. State,35 Tex. Crim. 149; Smith v. State, 51 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.